Exhibit 10.1




EDGAR Filing Documents for 0001078782-06-000643      Page 1 of 1




SEC EDGAR Filing Information




Form S-8 – Securities to be offered to employees in employee benefit plans







Filing Date Changed:  2006-07-25

Effectiveness Date:  2006-07-25

Documents:  5

SEC Accession No.

0001078782-06-000643

Filing Date:  2006-07-25

Accepted:  2006-07-25  15:14:08










Table of submitted documents:




Seq

Type

      Document

Size

 

               Description

1

S-8

greens8k063006.htm

8780

 

S-8 REGISTRATION STATEMENT

2

EX-4

greenss8072406ex4.htm

43021

 

EX 4 2006 BROADLY BASED STOCK OPTION PLAN

3

EX-5

greenss8072406ex5.htm

4041

 

EX 5 & EX 23.2 LEGAL OPINION AND CONSENT

4

EX-23

greenss8072406ex23.htm

2352

 

EX 23.1 AUDITOR’S CONSENT

5

EX-99

greenss8072406ex99.htm

54176

 

EX 99 PROSPECTUS

  

0001078782-06-000643.txt

113858

 

Complete submission text file




Filer Information:




GREENS WORLDWIDE INC (Filer) (0001072971)

IRS No.:  860718104  / State of Incorp.:  AZ  / Fiscal Year End:  1231

Type:  S-8  /  Act:  33  / File No.:  333-136013  /  Film No.:  06978886

SIC:  5812 Retail-Eating Places




Business Address

Mailing Address

346 WOODLAND CHURCH RD

346 WOODLAND CHURCH RD

HERTFORD NC 27944

HERTFORD NC 27944

252-264-2064






















http://www.sec.gov/Archives/edgar/data/1072971/000107878206000643/0001078782-06-000643-…
7/28/2006






